Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the claims filed on 12 May 2021.  
Claims 1, 3-5, 11, 12, and 14-16 were amended.
Claims 21-24 were added.
Claims 17-20 were canceled.
Claim 1 was amended by Examiner's amendment below.
Claims 15 and 22-24 were canceled by Examiner's amendment below. 
Claims 1-14, 16, and 21 are currently pending and have been allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Kennedy on 15 June 2021.

The application has been amended as follows: 


during a first period of time, for each store in a set of stores within a geographic region: 
dispatching a robotic system, deployed in the store, to autonomously scan inventory structures within the store during a first scan cycle; and 
deriving a current stock condition of the store based on scan data recorded by the robotic system during the first scan cycle; 
during a second period of time succeeding the first period of time: 
initializing a virtual shopping list for a user at a computing device within the geographic region; 
in response to receipt of selection of a first product, from a population of products, at the computing device: 
isolating a subset of stores, in the set of stores, associated with current stock conditions indicating presence of the first product and products previously added to the virtual shopping list; and 
in response to the subset of stores comprising at least one store, adding a first identifier of the first product to the virtual shopping list; and 
specifying a particular store, in the subset of stores, for fulfillment of a set of products on the virtual shopping list; 




tracking a demand for the first product in the geographic region based on frequency of virtual shopping lists originating within the geographic region and containing the first identifier of the first product; 
in response to the demand for the first product within the geographic region exceeding a threshold demand during a third period of time succeeding the second period of time, dispatching the particular robotic system, deployed in the particular store, to autonomously capture a set of images of inventory structures comprising a set of slots assigned to the first product within the particular store; 
scanning the set of images for presence of the first product in each slot in the set of slots assigned to the first product within the particular store; and 
updating a particular current stock condition of the particular store, for the third period of time, to reflect presence of the first product in the set of slots detected in the set of images.

15. (canceled)

22-24. (canceled) 	


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 incorporates the allowable subject matter indicated in the office action mailed 31 March 2021.
The claims are directed to eligible subject matter. In particular claim 1 recites, “dispatching a robotic system, deployed in the store, to autonomously scan inventory structures within the store during the first scan cycle;”. This particular limitation integrates the judicial exception into a practical application because it is not well-understood, routine, or conventional activity in the field. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RESHA DESAI whose telephone number is (571)270-7792.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RESHA DESAI/Primary Examiner, Art Unit 3625